Citation Nr: 1123603	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  07-37 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to December 3, 2008.

2.  Entitlement to an initial disability rating in excess of 30 percent for PTSD prior to March 9, 2009.

3.  Entitlement to an initial disability rating in excess of 70 percent for PTSD as of March 9, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for PTSD at a 10 percent disability rating.  In a subsequent rating decision in March 2009, the RO increased the disability rating for the Veteran's PTSD to 30 percent, effective December 3, 2008, and to 70 percent, effective March 9, 2009.  Inasmuch as a higher evaluation is potentially available and as the rating was already in appellate status, the Board will consider entitlement to a higher initial rating for PTSD for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  Prior to December 3, 2008, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks with symptoms such as nightmares, flashbacks, hypervigilance, depression, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, poor anger control, irritability, and physical violence, with most of his Global Assessment of Functioning (GAF) scores ranging 50, representing serious symptoms; but is not productive of occupational and social impairment with reduced reliability and productivity.

2.  For the appeal period December 3, 2008 to March 8, 2009, the Veteran's service-connected PTSD was shown to be manifested by symptoms such as anger, nightmares, depression, poor sleep, physical aggression, mood swings, and isolation, and Global Assessment of Functioning (GAF) scores attributable to PTSD of 50 and 55.  The Veteran's PTSD demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but does not demonstrate occupational and social impairment with reduced reliability and productivity.

3.  As of March 9, 2009, the Veteran's service-connected PTSD has been manifested by symptoms such as anger, flashbacks, intrusive thoughts, nightmares, depression, poor sleep, physical aggression and violence, visual and auditory hallucinations, impaired recent memory, flat affect, suicidal and homicidal ideations, social isolation and avoidance, and a Global Assessment of Functioning (GAF) score attributable to PTSD of 45.  The Veteran's PTSD demonstrates occupational and social impairment with deficiencies in most areas, but does not demonstrate total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, prior to December 3, 2008, the criteria for an initial rating of 30 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  For the appeal period December 4, 2008 to March 8, 2009, the criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2010).

3.  As of March 9, 2009, the criteria for an initial disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in November 2006.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Further, the November 2006 letter from the RO advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

The RO also correctly issued the November 2006 VCAA notice letter prior to the July 2007 adverse determination on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error with regard to the VCAA notice.

The Board notes that the claim at issue stems from an initial rating assignment.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that an appellant's filing of a notice of disagreement (NOD) regarding an initial disability rating or effective date, such as the case here, does not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court has determined that to hold that 38 U.S.C.A. § 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court then clarified its holding in Dingess, indicating that the holding was limited to situations where service connection was granted and the disability rating and effective date were assigned prior to the November 9, 2000, enactment of the VCAA.  If this did not occur until after that date, as the case here, the Veteran is entitled to pre-decisional notice concerning all elements of the claim, including the downstream disability rating and effective date elements.  Moreover, if the Veteran did not receive this notice, for whatever reason, it is VA's obligation to explain why the lack of notice is not prejudicial - i.e., harmless - error.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.  The Court added that its decision was consistent with its prior decisions in Dingess, Dunlap, and Sanders, supra.  In this regard, the Court emphasized its holding in Dingess that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once an NOD has been filed, only the notice requirements for rating decisions and statements of the case described within 38 U.S.C.A. §§ 5104 and 7105 control as to further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements ...."  Id. 

In any event, the Veteran in this case does not contend, nor does the evidence show, any notification deficiencies, either with respect to timing or content, or that any such notification deficiencies have resulted in prejudice.  Specifically, the RO provided the Veteran with downstream Dingess notice and increased rating notices pertaining to the disability rating and effective date elements of his higher initial rating claim in November 2006, prior to the issuance of the adverse determination on appeal in March 2007.  The Veteran also was provided with VA examinations in connection with his claim.  Thus, any presumption of prejudice has been rebutted.  For this reason, no further development is required regarding the duty to notify.  In any event, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the content of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and VA treatment records.  Private treatment records also have been associated with the claims file.  The Veteran also was provided with VA examinations in connection with his claim.  There is no indication that any additional evidence remains outstanding; the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Consistent with the facts found, if there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, i.e., the rating may be "staged".  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In this case, the Veteran seeks a higher initial disability rating for his service-connected PTSD, rated under Diagnostic Code 9411.  38 C.F.R. § 4.130.  The Veteran's current 70-percent rating is effective from March 9, 2009.  From December 3, 2008, to March 8, 2009, the Veteran's service-connected PTSD was rated as 30 percent disabling.  From September 8, 2006, to December 2, 2008, the Veteran's service-connected PTSD was rated as 10 percent disabling.  

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by the Rating Schedule, a 10 percent disability rating is appropriate when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130.  

A 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A higher rating of 50 percent under the general rating formula for mental disorders is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

An even higher 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as", followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating the evidence, the Board has also noted various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning of the individual is.  For instance, a score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

10 Percent Rating from September 8, 2006, to December 2, 2008

A review of the evidence of record from September 8, 2006, the effective date of the initial grant of service connection, until December 2, 2008, reveals an August 2006 VA treatment note that documented complaints of poor sleep, nightmares, flashbacks, and poor anger control, starting about 40 years ago when the Veteran returned from his service in the Republic of Vietnam.  He reported being unable to sleep due to nightmares, and having frequent flashbacks involving what he had experienced during service.  He also had poor anger control and could not maintain any relationship.  He was imprisoned once due to poor anger control and impulsive behavior.  He tried to deal with it and was successful to a certain extent.  He married 12 years ago.  In 2000, he was diagnosed with lung cancer and malignant melanoma due to exposure to Agent Orange, which brought back memories that he had difficulty handling.  His marriage was threatened due to his behavior.  He talked to himself at times and had always had feelings that someone was out to get him.  He denied any suicidal or homicidal thoughts.  At the time of this treatment, the Veteran was employed.  Examination showed good personal hygiene and good personal grooming.  His eye contact was good, posture was erect, and gait was normal.  There were no psychomotor disturbances, abnormal movements, or evidence of apraxia.  The Veteran was cooperative.  He was oriented to time, place, and person.  His thought process was organized and abstract thinking was intact, though his thought content was paranoid.  His mood was dysphoric.  His affect was appropriate, but tearful at times.  His perception, memory, judgment, and insight were intact.  His speech was normal in rate, rhythm, and content.  His concentration was good.  The diagnostic impression was PTSD.  His GAF score was 50.  

An October 2006 VA treatment note indicated that the Veteran was doing slightly better, but continued to experience poor sleep, sleeping only about 2 hours.  He remained tired and worn-out all day.  He also continued to have nightmares.  Examination showed good grooming and hygiene, and good eye contact.  He was cooperative, alert, and oriented to time, place, and person.  No thought or perceptual disturbances were found.  His mood was dysphoric, and his affect was anxious.  His GAF score was 50.

A February 2007 VA psychiatric examination revealed no reports of symptoms in the past year.  At the time, the Veteran was being treated with an anti-depressant and individual psychotherapy, with fair results.  According to the Veteran, following discharge from service, he joined a motorcycle club in southern Florida.  He reported being convicted of third-degree murder in 1970 following an incident in which he helped dispose of a body and weapons following a murder committed by club members.  He began his sentence in 1970 and served for several years before escaping in 1974 by taking two guards hostage.  As reported by the Veteran, he was re-captured two years later, and served his sentence until 1979.  He was then convicted in 1986 on racketeering charges related to his membership in the motorcycle club and their participation in organized crime.  He served eight years for these charges and was on parole for another five years.  The Veteran reported being married in 1985 and divorced in 1989.  He married again in 1997.  He described his current marriage as "up and down" due to his irritability and difficulty trusting anyone.  He and his wife were raising her daughter, who was an infant when they married.  He reported that his relationship with his stepdaughter was good.  The Veteran reported having "few" friends, but stated that their relationships were good.  He had a history of irritability with strangers and was involved in violent behavior when he was younger.  He reported having been in physical altercations in the past 10 years, with the most recent one being several years ago.  He worked for a very small company with only three employees and reported that he was generally able to get along with his co-workers.  He reported that he typically avoided interacting with strangers.  The Veteran reported enjoying bowling and fishing.  He had no history of suicide attempts.  The examiner indicated that the Veteran's psychosocial functioning was fair, as he was able to maintain a marriage, although his marriage was conflictual.  He was able to maintain a job, although that was largely due to the circumstances of his employment.  He also was able to enjoy hobbies.

Examination showed the Veteran to be clean and appropriately dressed.  His psychomotor activity and speech were unremarkable.  He was cooperative and attentive.  His affect was appropriate and his mood was described as "okay".  His attention was intact, and he was oriented to person, time, and place.  His thought process and thought content were unremarkable.  He understood the outcomes of behavior and he understood that he had a problem.  The Veteran reported having difficulty falling asleep, stating that it typically took him several hours to fall asleep.  He reported daytime drowsiness due to this.  The Veteran did not have inappropriate behavior or obsessive/ritualistic behavior.  He did not have panic attacks.  Homicidal thoughts were present, but the Veteran reported no plan or intent, stating that when he was irritated with someone, he often thought about "taking them out."  There were no suicidal thoughts.  Impulse control was fair, with reports of difficulty controlling irritability.  The Veteran reported often being irritable with his wife.  The Veteran was able to maintain minimum personal hygiene, with no problems with activities of daily living.  As for PTSD symptoms, the Veteran had recurrent and intrusive distressing recollections of the in-service stressor, including images, thoughts, or perceptions.  He also had recurrent distressing dreams of the event.  He also experienced persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, including efforts to avoid thoughts, feelings or conversations associated with the trauma; efforts to avoid activities, places, or people that aroused recollections of the trauma; feelings of detachment; and restricted range of affect.  He also had difficulty falling or staying sleep, irritability or outbursts of anger; and hypervigilance.  The Veteran reported being employed full-time at the time for 2 to 5 years.  He reported no lost time from work during the past 12 months.  His GAF score was 60.  

May 2007 and June 2007 VA treatment records noted that the Veteran was doing fairly well, but continued to have poor sleep and an anger problem.  He had good personal hygiene and good grooming, with good eye contact.  He was cooperative, alert, and oriented to time, place, and person.  There were no thought or perceptual disturbances.  His mood was euthymic and his affect was appropriate.  His GAF score was 50 on both dates.  

A July 2007 VA treatment record indicated that the Veteran was doing better, though he needed his medication twice a day.  He was sleeping only 4 to 5 hours a day.  He had good personal hygiene and good grooming, with good eye contact.  He was cooperative, alert, and oriented to time, place, and person.  There were no thought or perceptual disturbances.  His mood was euthymic and his affect was appropriate.  His GAF score was 50.   

In September 2007, the Veteran was seen by the emergency department, complaining of increasing anxiety, irritability, and sleep difficulties for one week, since his involvement in a motor vehicle accident while on the job.  He was rear-ended in a company car one week prior and sustained injuries to his neck.  It was recommended that he took one week off to recover from the psychological and physical stresses of the accident, but his boss became enraged upon reviewing the recommendations and attempted to force the Veteran to return to work by leaving him threatening phone messages.  As a result of the harassment, the Veteran reported increasing irritability, intrusive thoughts of the war, feelings that he was being hunted, hypervigilance, nightmares, and flashbacks.  The Veteran denied symptoms of identity disturbance and impulsivity.  The Veteran appeared moderately agitated, describing his mood as "pissed off."  His affect was constricted.  His speech was normal in rate, rhythm, and volume.  He denied perceptual disturbances and suicidal/ homicidal ideations, but expressed his contempt toward his boss.  His concentration, calculation, abstract ability, and judgment were good.  His memory was fair, and his insight was good.  

Subsequently, another VA treatment note, dated in September 2007, revealed complaints of anger, irritability, and flashbacks.  The Veteran also reported being agitated about his boss.  He worried that he would lose his job after the car accident discussed above.  He admitted to having trust issues with everyone.  He also felt hypervigilant.  The Veteran's mood was irritable and anxious, and his affect was restricted.  He was stressed out about his job and increased anger issues.  He was appropriately dressed, but appeared slightly disheveled.  His speech was normal in rate, rhythm, and volume.  His cognition was intact, but the Veteran reported having forgetfulness.  He denied suicidal and homicidal ideations, and there was no evidence of psychosis.  His insight and judgment were fair.  His GAF score was 50.

A VA follow-up treatment note, also dated in September 2007, revealed continued complaints of increased nightmares and flashbacks since the aforementioned motor vehicle accident in August 2007.  The Veteran also lost his job a week prior to the visit, and had not been sleeping well since then.  He indicated that his anger control had improved since starting Depakote.  Examination showed good personal hygiene and good grooming, with good eye contact.  He was cooperative, alert, and oriented to time, place, and person.  There were no thought or perceptual disturbances.  The mood was dysphoric and affect was anxious.  His GAF score was 40.  

In January 2008, the Veteran was seen by VA for adjustment to his medications.  He reported feeling uptight and irritable.  He had lost his job that paid a salary of $70,000 and was now working a job that paid $10/hour.  He reported losing his job because of his attitude problem, which angered clients.  He also was involved in a motor vehicle accident.  He endorsed poor sleep, anger, and irritability.  He reported feeling like hurting people sometimes, but was able to control his emotions.  The Veteran was calm and cooperative, his speech was normal, his mood was euthymic, his affect was congruent, his thought processes and content were appropriate, his memory and cognition were intact, and his insight and judgment were good.  He denied suicidal and homicidal ideations.  His GAF score was 45.  

Another VA treatment note dated in January 2008 indicated that the Veteran continued to do poorly.  He had poor anger control due to lack of sleep, which was due to nightmares.  Physically, he was unable to do physical work because of his old lung cancer.  Examination showed good personal hygiene and personal grooming, with good eye contact.  The Veteran was cooperative, alert, and oriented to time, place, and person.  No thought or perceptual disturbances were found.  His mood was euthymic, and his affect was appropriate.  His GAF score was 40.  

A March 2008 VA treatment record noted reports of homicidal ideation and short temper by the Veteran's wife.  The Veteran also had nightmares of events that occurred in Vietnam and would attack his wife during a nightmare.  She was afraid of him at night.  The Veteran expressed frustration due to past difficulty in finding the right medication for him, but admitted that he told his physician very little about how he was really feeling and the thoughts that went through his mind.  He assured the treating physician that he was not suicidal or homicidal, but would like help in controlling his anger, his nightmares, and trouble sleeping.  

Another March 2008 VA treatment note showed the Veteran reported his medication was helpful for his anger, which was under better control, but he reported being too emotional at times.  He was having trouble with recurrent dreams, including nightmares about Vietnam.  The Veteran was alert, oriented, friendly, and cooperative.  No abnormal movements or behavioral disturbances were noted.  Thoughts were organized, goal-directed, and focused on getting better.  No suicidal or homicidal ideation was expressed.  Abstract thinking was intact.  Mood was euthymic and affect was compatible with mood.  No auditory, visual, or tactile hallucinations were noted and no delusions were expressed.  Speech was normal in rate, rhythm, and content.  Both immediate recall and remote memory were intact.  Concentration, intelligence, judgment, and insight were good.  The Veteran's GAF score was 55.
  
April 2008 VA treatment records showed reports of the Veteran being afraid to try to go to sleep because of recurrent nightmares.  He also had daytime flashbacks of the deaths of several fellow service members.  The Veteran also reported hearing someone call his name, but finding no one there when he turned around.  He also was seeing troops of Vietnamese people on the side of the road while driving.  He continued having trouble with paranoia.  But he reported sleeping better.  The Veteran was alert, oriented, and cooperative.  Appearance was appropriate.  No abnormal movements or behavioral disturbances were noted.  Thoughts were organized, goal-directed, and focused.  No suicidal or homicidal ideation was expressed.  Abstract thinking was intact.  Mood was euthymic and affect was compatible with mood.  No auditory or tactile hallucinations were expressed or noted.  Speech was normal in rate, rhythm, and content.  Immediate recall and remote memory were intact.  Concentration, judgment and insight were within normal limits.  There was no evidence of poor impulse control.  His GAF scores were 55 and 60.

May 2008 VA treatment records indicated that the Veteran was feeling depressed, not sleeping well, and waking up with nightmares.  He felt that part of his irritability was due to not sleeping well.  He was working at a bowling alley.  He reported getting into an altercation with a patron of the bowling alley.  He was alert, oriented, and cooperative.  No abnormal movements or behavioral disturbances were noted.  Thoughts were organized, goal-directed, and focused.  No suicidal or homicidal ideation was expressed.  Abstract thinking was intact.  Mood was depressed and affect was compatible with mood.  No auditory, visual, or tactile hallucinations or delusions were expressed or noted.  The Veteran's speech was normal in rate, rhythm, and content.  Immediate recall and remote memory were intact.  Concentration, judgment, and insight were within normal limits.  The Veteran's GAF score was 60.  

A June 2008 VA treatment record noted that the Veteran had been injured when a man he hired to help him move a refrigerator lost control of it and it fell on the Veteran.  At this visit, the Veteran was alert, oriented, and cooperative.  There were no abnormal movements or behavioral disturbances.  His thoughts were organized, goal-directed, and focused.  No suicidal or homicidal ideation was expressed.  Abstracting thinking was intact.  His mood was frustrated and his affect was compatible with his mood.  No auditory, visual, or tactile hallucinations or delusions were expressed or noted.  The Veteran's speech was normal in rate, rhythm, and content.  Immediate and remote memory appeared intact.  Concentration, judgment, and insight were within normal limits.  There was no evidence of poor impulse control.  His GAF score was 60.

A June 2008 VA therapy session note reported that the Veteran had relocated, which was stressful for him.  He reported being closer to his place of employment.  He reported that he was doing well with work and had not had any recent altercations or angry outbursts.  He was alert, oriented, depressed, and anxious.  His thoughts were clear and goal-directed.  There were no hallucinations or paranoia.  There were no suicidal or homicidal ideations.  

Another June 2008 VA treatment record noted reports of a continued short fuse on the Veteran's part.  Examination showed that the Veteran was oriented and cooperative.  There were no abnormal movements or behavioral disturbances.  His thoughts were organized, goal-directed, and focused.  No suicidal or homicidal ideation was expressed.  Abstracting thinking was intact.  His mood was euthymic and his affect was compatible with his mood.  No auditory, visual, or tactile hallucinations or delusions were expressed or noted.  The Veteran's speech was normal in rate, rhythm, and content.  Immediate and remote memory appeared intact.  Concentration, judgment, and insight were within normal limits.  His GAF score was 55.

A July 2008 VA treatment record showed that the Veteran reported doing "okay".  He had settled into his job at the bowling alley, and enjoyed working.  He felt that his medications were effective.  He was considering buying a property in the country.  Examination showed him to be oriented and cooperative.  His appearance was appropriate.  No abnormal movements or behavioral disturbances were noted.  His thoughts were organized, goal-directed, and focused.  No suicidal or homicidal ideation was expressed.  His mood was euthymic and affect was compatible with mood.  No auditory, visual, or tactile hallucinations were noted.  His speech was normal in rate, rhythm, and content.  Immediate recall and remote memory were intact.  Concentration, judgment, and insight were within normal limits.  There was no evidence of poor impulse control.  His GAF score was 60.  

Another July 2008 VA treatment record indicated that the Veteran was having problems with his neck.  He also was trying to handle his mother's financial matters.  Examination showed he was oriented and cooperative.  His appearance was appropriate.  No abnormal movements or behavioral disturbances were noted.  His thoughts were organized, goal-directed, and focused.  No suicidal or homicidal ideation was expressed.  His mood was euthymic and affect was compatible with mood.  No auditory, visual, or tactile hallucinations were noted.  His speech was normal in rate, rhythm, and content.  Immediate recall and remote memory were intact.  Concentration, judgment, and insight were within normal limits.  There was no evidence of poor impulse control.  His GAF score was 60.  

In September 2008, the Veteran underwent a VA evaluation to determine whether he would be a good candidate for either the 6-week PTSD group or the 4-month weekly trauma group.  However, a full evaluation was not conducted as the Veteran expressed his opinion that he was likely not a good candidate for group therapy as he had a tendency towards physical and verbal aggression.  He reportedly was involved in a physical assault three week prior to the evaluation.  The Veteran was found to have fair hygiene and to be dressed appropriately.  His speech was graveled, but within normal limits.  His behavior was extremely guarded.  His mood appeared to be agitated, and his affect was consistent.  His thought processes were linear and goal-directed, and his thought content was characterized by aggressive themes.  There was no evidence of suicidal or homicidal ideation, auditory or visual hallucinations, or delusions.  No memory or concentration problems were noted.  

Another September 2008 VA treatment record noted complaints of anxiety and a tendency to overreact when pushed.  He reported that his wife and his daughter were doing okay, and that he was doing okay at work, with some exceptions.  He bought a small farm and planned to buy a small log home to build on the property.  He hoped to be able to get some horses for riding.  He reported still being a "loner".  

Examination showed he was oriented and cooperative.  His appearance was appropriate.  No abnormal movements or behavioral disturbances were noted.  His thoughts were organized, goal-directed, and focused.  No suicidal or homicidal ideation was expressed.  His mood was tense and affect was compatible with mood.  No auditory, visual, or tactile hallucinations were noted.  His speech was normal in rate, rhythm, and content.  Immediate recall and remote memory were intact.  Concentration, judgment, and insight were within normal limits.  His GAF score was 50.  

An October 2008 VA follow-up of PTSD showed that the Veteran continued to do poorly.  He had poor anger control due to lack of sleep, which was due to nightmares.  He was found to have good grooming and good hygiene, with good eye contact.  He was cooperative, alert, and oriented to time, place, and person.  There were no thought or perceptual disturbances.  His mood was euthymic and his affect was appropriate.  His GAF score was 55.   

Based on the foregoing, the Board resolves all reasonable doubt in the Veteran's favor and finds that the evidence of record substantiates an initial evaluation of 30 percent for the time period of September 8, 2006, to December 2, 2008, as such is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In this regard, the Board notes that the Veteran has consistently been assigned GAF scores of ranging from 40's to 50 throughout this time period, which represents "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  While he was assigned GAF scores of 55 to 60 for a time period during the middle of 2008, he continued to report symptoms of nightmares, flashbacks, hypervigilance, depression, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, poor anger control, and irritability.  He also reported hearing his name being called and seeing troops on the side of the road while driving.  Further, he reported having had several physical altercations with patrons at work.  The Board finds that such symptomatology, in combination with many, if not most, GAF scores, more nearly approximates an initial 30-percent rating for the Veteran's PTSD for the time period of September 8, 2006, to December 2, 2008. 38 C.F.R. § 4.7.

However, as his PTSD for the time period of September 8, 2006, to December 2, 2008, is not productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a higher rating of 50 percent is not warranted for this time period.  In this regard, the evidence of record is negative for any such symptoms, with the exception of impaired mood.  Therefore, the Veteran's PTSD does not more nearly approximate a 50-percent rating for the time period of September 8, 2006, to December 2, 2008.  

In conclusion, the Board finds that the evidence warrants an initial disability rating of 30 percent, but no greater, for the Veteran's service-connected PTSD for the time period of September 8, 2006, to December 2, 2008.  38 C.F.R. § 4.3.   

30 Percent Rating from December 3, 2008, to March 8, 2009

A review of the evidence of record from this time period reveals a December 2008 VA treatment record that noted continued complaints of anger issues, nightmares, depression, and occasional passive suicidal thoughts.  The Veteran also reported having very bad mood swings and feeling survivor's guilt.  He reported having one friend with whom he could talk.  He was isolated and did not frequent malls or crowded places.  He enjoyed bowling, reading, and fishing; otherwise, he did not know how to channel his feelings.  He reported poor sleep, but was sometimes afraid to go to sleep because of nightmares.  He reported not taking his medications, but reported seeing no difference.  Examination found the Veteran to be in a depressed mood, with a constricted affect that was tearful at times.  He was dressed appropriately.  His speech was normal in rate and rhythm, and loud in volume.  His cognition was intact.  He denied suicidal and homicidal ideation.  There was no evidence of psychosis.  His insight was good, and his judgment was adequate.  His GAF score was 55.  

A VA psychotherapy session note, also dated in December 2008, with reports of continued struggle with anger.  The Veteran reported that changes in his physical health caused him to be unable to do some of the things he used to enjoy doing, which caused him to feel angry for the past seven years.  He reported feeling angry about 95 percent of the time.  The Veteran reported poor relationships with his siblings.  He reported that he liked to stay away from others as he found that his anger caused him problems with relationships.  He reported punching someone in a bowling alley three weeks prior to this session.  He reported being married since 1997 and reported being very close with his stepdaughter.  He also had adopted another girl, who was 20 years old, and was helping to put her through college.  The Veteran was adequately groomed.  He was oriented times 3, and made adequate contact.  No notable expressive or receptive language deficits were apparent.  His thought processes were logical and linear.  There was no evidence of psychosis.  He displayed blunted affect with anxious mood.  He evidenced poor insight, judgment, and decision-making abilities.  The diagnosis was adjustment disorder with mixed disturbance of emotions and conduct (rule/out PTSD, as he carries a historical diagnosis of the same).  His GAF score was 50.  

A January 2009 VA treatment record noted reports of continued nightmares, flashbacks, anger, and isolation.  The Veteran reported another episode of physical aggression when a man hit his car and failed to stop.  The Veteran followed the man to a gas station, where the Veteran hit him.  Examination showed the Veteran to be calm, with level mood and bland affect.  He was appropriate and cooperative.  He was dressed appropriately.  His speech was normal in rate, rhythm, and volume.  His cognition was intact.  He denied suicidal or homicidal ideation.  There was no evidence of psychosis.  His insight was fair, and his judgment was adequate.  The Veteran continued to be angry in general.  His GAF score was 55.

In February 2009, the Veteran again presented for a VA evaluation to determine his candidacy for a 6-week PTSD program.  At the time, he was dressed appropriately.  His speech was graveled, but within normal limits.  His behavior was extremely guarded.  His mood appeared agitated, and his affect was consistent.  Thought processes were linear and goal-directed.  Thought content was within normal limits.  There was no evidence of suicidal or homicidal ideation, auditory or visual hallucination, or delusions.  No memory or concentration problems were noted.  Due to his volatility and tendency toward physical aggression, the Veteran was informed he would not make a good candidate for the intensive program.  He was encouraged to continue his medication management appointments and his individual therapy sessions.  He was receptive.

The Board notes that the criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The record, pertaining to PTSD prior to March 9, 2009, documents symptoms of anger, nightmares, depression, poor sleep, physical aggression, mood swings, and isolation.  However, VA treatment records also noted that the Veteran was oriented, his thought processes and content were logical and linear, had normal speech, had intact congition, adequate judgment and insight for the most part, and denied suicidal and homicidal ideation.  He also exhibited no signs of having hallucinations or delusions.  He also was able to maintain employment and remained married to his wife.

In this regard, the Board finds that a disability rating in excess of 30 percent is not warranted for the period prior to March 9, 2009.  The record does not show that the Veteran exhibited any symptoms of flattened affect, stereotyped speech, panic attacks of more than once a week, difficulty in understanding complex commands, impaired memory, or impaired abstract thinking.  The symptoms exhibited by the Veteran, as described above, did not rise to the level of occupational and social impairment with reduced reliability and productivity.

Thus, the Board finds that a disability rating greater than 30 percent for the Veteran's PTSD for the period prior to March 9, 2009, is not warranted.  38 C.F.R. § 4.7.  

70 Percent Rating as of March 9, 2009

A review of the evidence of record from this time period reveals a March 2009 VA psychiatric examination.  During the examination, the Veteran reported receiving medication and individual therapy for his PTSD and sleep disturbances.  He expressed that his medication was not helping significantly.  He reported feeling depressed and sad, particularly when thinking about his fallen comrades.  He sometimes wondered why he survived when so many of his friends did not.  His best friend, with whom he served in Vietnam, recently passed away in his presence, and he was traumatized by this experience.  He was having difficulty adjusting to this loss.  The Veteran reported that he considered his stepdaughter as his own and was close to her.  He recently separated from his wife for fear that he would kill her if he did not move out.  He reported feeling great anger at his wife.  He reported regular contact with his mother, but was not close with his family of origin.  He stated that he had no friends because of his distrust in people.  He enjoyed fishing.  He used to enjoy bowling, but had difficulty being in public.  He reported that he tried to read, but could not concentrate enough to follow the story.  The Veteran reportedly put a crossbow against his throat in an attempt to kill himself in December 2008.  His daughter walked in and stopped him.  He also reported feeling a great deal of anger, and had been violent in multiple situations in the past two years.  He had had the police called on him, but denied being arrested.  The examiner indicated that the Veteran's psychosocial functioning was quite poor.  

Examination showed the Veteran was clean, casually dressed, and had a significant amount of stubble on his face.  His psychomotor activity and speech were unremarkable.  He was cooperative, friendly, attentive, and irritable.  His mood was anxious and agitated.  His attention was intact, and he was oriented to person, time, and place.  His thought process was unremarkable.  His thought content consisted of suicidal ideation and homicidal ideation.  There were no delusions.  There was no inappropriate behavior.  The Veteran interpreted proverbs appropriately.  He understood the outcome of behavior and he understood he had a problem.  The Veteran reported sleep impairment, with difficulty falling asleep because of fear of nightmares.  He was active in his sleep and had attacked his wife in his sleep without being aware of his actions.  The Veteran did not exhibit obsessive or ritualistic behavior.  The Veteran reported episodes of violence in which he came close to killing someone.  He was able to maintain minimum personal hygiene and there were no problems with activities of daily living.  The VA examiner explained that the Veteran seemed quite irritated and perturbed about this evaluation.  However, he relaxed after the evaluation began.  His affect was very flat, and his spoke about his violent actions and rage matter-of-factly.  He reported hearing his dead comrades calling his name and seeing enemy soldiers in the woods near his home.  His remote memory was normal and his recent memory was moderately impaired.  PTSD symptoms consisted of recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions; recurrent distressing dreams; acting or feeling as if the traumatic event were recurring; physiological reactivity on exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event; efforts to avoid thoughts, feelings, or conversations associated with the event; efforts to avoid activities, places, or people that aroused recollections of the trauma; feelings of detachment from others; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; exaggerated startle response.  These symptoms occurred daily, were moderate to severe, and had been present since the Veteran returned from Vietnam.  The Veteran was deemed capable of handling his bills and financial affairs.  He was employed part-time as a bowling alley mechanic, and had been in such employment for one to two years.  Problems related to occupational functioning were inappropriate behavior and poor social interaction.  His GAF score was 45.

The Board finds that the record, pertaining to PTSD as of March 9, 2009, documents symptoms of anger, flashbacks, intrusive thoughts, nightmares, depression, poor sleep, physical aggression and violence, visual and auditory hallucinations, impaired recent memory, flat affect, suicidal and homicidal ideations, and social isolation and avoidance.  However, the VA examination of March 2009 also noted that the Veteran was oriented, had intact attention, had unremarkable thought process, had no delusions, had no inappropriate behavior, understood the outcome of behavior and understood he had a problem, had no obsessive or ritualistic behavior, and had normal remote memory.  Furthermore, the Veteran was able to maintain part-time employment.

In this regard, the Board finds that a disability rating in excess of 70 percent is not warranted for the period as of March 9, 2009.  The record does not show that the Veteran exhibited symptoms such as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives own occupation, or own name.  The symptoms exhibited by the Veteran, as described above, did not rise to the level of total occupational and social impairment.

Thus, the Board finds that a disability rating greater than 70 percent for the Veteran's PTSD for the period as of March 9, 2009, is not warranted.  38 C.F.R. 
§ 4.7.  

Finally, the Board adds that the disability ratings for the Veteran's PTSD are effective within the time periods previously established by the RO and currently established by the Board.  As there have been no occasions within the effective dates mentioned when the Veteran's disability has been more severe than its assigned ratings, there is no basis to further "stage" his ratings for the disability on appeal.  Fenderson, 12 Vet. App. at 125-26.

Further, although it is possible to assign an extra-schedular evaluation, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether it is warranted.  In this case, there is no evidence of any hospitalization associated with the disability in question.  In addition, although the Board acknowledges the Veteran's disability has some impact on his employment, it finds no evidence that the Veteran's PTSD markedly interferes with his ability to work above and beyond that contemplated by his separate schedular ratings.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  


ORDER

Prior to December 3, 2008, an initial disability rating of 30 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

Prior to March 9, 2009, an initial disability rating in excess of 30 percent for PTSD is denied.

As of March 9, 2009, an initial disability rating in excess of 70 percent for PTSD is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


